 310DECISIONS OF NATIONAL LABOR RELATIONS BOARDauthorizes the Company to make certain unilateral changes in incentive rates.Asthe parties' contract contains comprehensive grievance and arbitration provisions,I believe that a good-faith effort on the part of the Company and the Union torresolve such dispute, as well as any other differences that may exist between themconcerning the interpretation and application of their contract, by following the pro-cedures of and using the machinery provided by their contract would achieve moresatisfactory results than for the Board to exercise its jurisdiction to resolve suchmatters in this case.Accordingly, I shall not include herein any recommendationthat the Respondent make whole employees for loss of earnings by reason of anyaction it may have taken unilaterally in breach of its 1963 Understanding. It shouldbe understood, however, that the intent of the Recommended Order herein is thatthe terms of the 1963 Understanding shall be given retroactive effect to December 1,1963, the effective date of the parties' contract.Upon the basis of the foregoing findings of fact and upon the entire record in thiscase, I make the following:CONCLUSIONS OF LAW1.By terminating on May 12, 1964, the oral collective-bargaining agreement thatithad entered into with the Union on November 30, 1963, covering the employeesin the appropriate collective-bargaining unit described below, without having com-plied with the conditions of and without having followed the procedures set forthin Section 8(d) of the Act, the Respondent has engagedin and is engagingin unfairlabor practices within the meaning of Section 8(a)(5) of the Act.The appropriatecollective-bargaining unit is composed of all production and maintenance employeesemployed at Respondent's New Orleans, Louisiana, plant, including truckdrivers,excluding office clerical employees, guards, and supervisors as defined in the Act.2.By the foregoing conduct Respondent has interfered with its employees in theexercise of the rights guaranteed in Section 7 of the Act, and has therebyengagedin unfair labor practices within the meaning of Section 8(a)(1) of the Act.3.The aforesaid unfair labor practices are unfair labor practicesaffecting com-merce within the meaning of Section 2(6) and (7) of the Act.[Recommended Order omitted from publication.]I.D. Lowe(Trustee for Barber J.Thomas, Richard C. Lydle andMarilyn K. Lyren),doing business as Thermo-Rite Manufac-turing Company, and John E.Lydle and I. D. Lowe(Trusteefor Barber J. Thomas, Richard C. Lydle and Marilyn K.Lyren),doing business as Ken-ToolMfg. Co.andPatrickBearer,Walter Cassidy and Helen O'Harra, Charging PartiesI.D. Lowe (Trustee for Barber J. Thomas,Richard C. Lydle andMarilyn K.Lyren),doing business as Thermo-Rite Manufac-turing CompanyandPhilip Eiseman,Robert Reed,StanleyBish and James Goudy, Charging Parties.Cases Nos. 8-CA-3771(2), 8-CA-3771(5), 8-CA-3771(6), 8-CA-3771(i), 8-CA-3771(3),8-CA-3771(4), and 8-CA-3771(7).March 3,1966DECISION AND ORDEROn November 19, 1965, Trial Examiner Sidney D. Goldberg issuedhisDecision in the above-entitled proceeding, finding that theRespondents had engaged in and were engaging in certain unfairlabor practices and recommended that it cease and desist therefrom157 NLRB No. 23. THERMO-RITE MANUFACTURING COMPANY311and take certain affirmative action, as set forth in the attached Trial":Examiner'sDecision.Thereafter,the Respondents filed exceptionsto the Trial Examiner's Decision and a brief in support thereof.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended,the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown,and Zagoria].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the TrialExaminer's Decision,the exceptions and the brief,and the entire rec-ord in this case, and hereby adopts the findings,conclusions,and rec-ommendationsof theTrial Examiner.[The Board adopted the Trial Examiner's Recommended Order.]TRIAL EXAMINER'S DECISIONIn this proceeding,under Section 10(b) of the National Labor Relations Act, asamended(herein called theAct), theconsolidated complaint(issued March 30, 1965,upon amended charge filed March 18, 1965)alleges that Respondents discriminatorilyterminated the employment of certain of the Charging Parties and altered the tenureof others in violation of Section 8(a)(3) ofthe Actand interfered with, restrained,and coerced employees in violation of Section 8(a)(1) ofthe Act.Respondents answered,admitting the discharges and changes of status of theCharging Parties as employees but denying the commission of unfair labor practicesin connectiontherewith.A hearingon the issues so raised was heldat Akron, Ohio,before Trial ExaminerSidneyD. Goldberg on May17, 18, and19, 1965, at whichall parties were repre-sented and afforded an opportunity to adduce evidence,cross-examine witnesses, andargue upon the facts and the law. Briefsfiled bythe General Counsel and by therepresentative of Respondents have been considered.For the reasons set forth in detail below,I find thatRespondents discriminatorilydischarged Philip Eiseman,RobertReed,Stanley Bish,and Helen O'Harra;that theydiscriminatorily deprived Patrick Bearer,Walter Cassidy,and Helen O'Harra ofovertime employment and discriminatorily deprived Patrick Bearer and Walter Cas-sidy of seniority and other rights as employees,all in violation of Section 8(a)(3)and (1)of the Act.I also find that Respondents'discharge of James E.Goudy, asupervisor,was based upon his refusal to take action interfering with rights guaran-teed employees under Section7 of the Act;that his discharge was to interfere withsuch rights and, therefore,that it violated Section 8(a)(1) thereof.Upon the entire record1in this case and the demeanor of the witnesses, I makethe following:FINDINGS OF FACT1.THEEMPLOYERSINVOLVEDThe business enterprise conducted under the trade name Thermo-RiteManufac-turing Co. is owned of record by I. D.Lowe, as trustee for Barber J. Thomas,RichardC. Lydle, and Marilyn K.Lyren,who are the children of John E.Lydle.Lowe is anaccountant and his ownership and status are purely formal,since John E.Lydle isin complete control of the enterprise as its general manager.Thermo-Ritemanu-factures and sells fireplace screens for household use.'The parties have stipulated that the record be corrected by an alteration to Respond-ents' Exhibit 2 and by changing the dates,at page 507,line 25, and page 508, line 1, from"June 15" to "June 22." In addition,the typographicalerror at page 400, line 8, Iscorrected by changing the last wordon theline from"no" to "an." 312DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe business enterprise conducted under the name Ken-Tool Mfg. Co. is ownedof record by I. D. Lowe as trustee for Lydle's children to the extent of one-half.Theother half interest was retained by John E. Lydle and heis inpartnership with thetrustee.However, here also Lydle is in complete control of the enterprise as itsgeneral manager.Ken-Tool manufactures and sells tirechanging and other tools andequipment used by automobile service stations.For many years its 53 regularemployees have been represented for collective-bargaining purposes by the UnitedSteelworkers of America.The plants of Ken-Tool and Thermo-Rite are a few blocks apart.The Thermo-Rite plant is built on land owned by a Lydle family corporation and John E. Lydleis also the manager of this Company and its property.In 1963 Lydle decided to expand the Ken-Tool articles being sold to automobileservicestations by adding a line of water carriers, battery fillers, and other objectsmade of molded plastic.To manufacture these articles, Lydle built an addition tothe Thermo-Rite factory and, using Thermo-Rite employees, installed the necessaryovens and machinery.There is no formal leasing arrangement covering Thermo-Rite's occupation of theland but each year Lydle has transferred to the land-owning company a sum whichhe considered to be Thermo-Rite's rental.He has also transferred money to the landcompany as Ken-Tool's rent for the space occupied by its plastics department in theThermo-Rite plant.The area in the Thermo-Rite factory used by Ken-Tool plastics operation was notseparated from the remainder which is used by Thermo-Rite.Two of the threeemployees regularly assigned to plastics work had been working for Thermo-Ritewhen transferred to plastics and, it was stipulated, they were paid throughout byThermo-Rite.Goudy, the plant foreman of Thermo-Rite, also actedas generalsupervisor of the plastics department, although it had its specific foreman.The plastics department employees made out their routine work reports on Thermo-Rite forms and, whenever their work lagged, they moved over to Thermo-Rite work.From June 1964 until January 1965, all three employees in the plastics departmentregularly performed 41hours per week of overtime work for Thermo-Rite.Con-versely,Thermo-Rite employees assisted in the plastics department when required.Janitorial and maintenance work for the plastics department was routinely performedby Thermo-Rite employees.Accident and health insurance was provided for theplastics department employees under Thermo-Rite group policies.The same Thermo-Rite employees mailed out catalog material for both companies and the truck-driving employee who carried Thermo-Rite's packages performed this task for theplastics department and for the principal operations of Ken-Tool.Although Lydle claimed that adjustments were made in the accounts for every partof Thermo-Rite's cost of producing plastic items for Ken-Tool and that the catalogingand billing were kept separate, in view of the foregoing description of their opera-tions and Lydle's unquestioned formulation of the labor policies for both companies,I find Thermo-Rite and the plastics department of Ken-Tool to be, for the purposesof this proceeding,a singleemployer.2II. THE UNIONS INVOLVEDLocal No. 24, International Brotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America (herein called Local 24) and International Brotherhood ofTeamsters, Chauffeurs,Warehousemen and Helpers of America, Local Union 497(herein called Local 497 or the Union) are, I find, labor organizations within themeaning of the Act .3III.THE UNFAIR LABOR PRACTICESA. ChronologyThe following sequence of events is undisputed:November 11, 1964.Several employees of Thermo-Rite, at the request of employ-ees Philip Eiseman and Patrick Bearer, signed cards designating Local 24 as their2 Orthodontist's Service, et al.,155 NLRB 338.3Respondents' answer admitted the status of Local 497 as a labor organization butthey moved, during the hearing, for leave to amend that part of their answer and Inter-pose a denial thereto.The stated ground for the motion was that the evidence disclosedthat Goody, Respondents' supervisor, had assisted Local 497.While proof of such fact,underappropriate circumstances, might establish a violation of Section 8(a) (2) of theAct, it wouldnot affectthe nature of the Union as a labor organization.The motion isdenied. THERMO-RITE MANUFACTURING COMPANY313collective-bargaining representative.On the same day, Eiseman was discharged atLydle's direction, the assignedreasonsbeing "excessiveabsenteeism" and "poorperformance."November 13.At a meeting at Eiseman's home, about 20 Thermo-Rite employ-ees, informed that Local 24 normally represented over-the-road drivers and that theproper local to represent them was Local 497, signed new cards for that local.November 19.Local 497 filed a petition (Case No. 8-RC-5746) seeking certifi-cation as the representative of "all production employees, utility employees andmaintenance employees" of Thermo-Rite.December 7.At a conference in the Board's Regional Office, a stipulation forcertification upon consent election was signed by James F. Wykle, secretary-treasurerof Local 497, and by counsel for Thermo-Rite.Counsel for Thermo-Rite explainedthat the plastics department was part of Ken-Tool and it was agreed that the employ-ees in it should be excluded from voting.The parties stipulated that the appropriateunit was "all productionand maintenanceemployees including shipping clerks, regu-lar part-time employees, and regularseasonalemployees, excluding office clericalemployees, professional employees, printers, plastics department employees of theKen-Tool Company,guards, andall supervisors as defined in the Act."December 9.Local 497 filed a petition (Case No. 8-RC-5769) seeking cer-tification as the representative of "all production employeesincludingmachine oper-ators, printers and miscellaneous employees" of Ken-Tool at the same streetaddressas Thermo-Rite andstatingthat the unit contained four employees. It was stipulatedthat the United Steelworkers, which represents the workers at Ken-Tool's principalfactory, disclaimedinterest in representingthese four employees.December 30.At a conference at the Board's Regional Office, uponassurancesby Ken-Tool's representative that the operation of the plastics division was about tobe discontinued, Local 497 requested-and was granted-leave to withdraw the peti-tion covering the four employees.About thistime, the ovensin the plasticsdepart-ment were shut down.January 5, 1965.Election inCase No. 8-RC-5746 was held at Thermo-Rite from12:15 to 12:45 p.m.Of the 28 eligible voters, 25 voted for and 3 votedagainstLocal 497.At 3 p.m., it was announced that the 41/2 hours per week overtime inThermo-Rite work, theretofore regularly performed by Helen O'Harra, Walter Cas-sidy, and PatrickBearer, the plastics department employees, was discontinued.January 11.John Lydle, on behalf of Thermo-Rite, mailed to the Board'sRegional Office objections to the election on the ground that the employees "wereinfluencedand in some casestheir jobs threatened, by our General Foreman JamesGoudy if they did not vote for the union." In support of its objections, RespondentThermo-Rite thereafter submitted six allegedstatementsfrom five employees pur-porting to show that Goudy influenced or coerced them to vote in favor of the Union.January 12.Lydle discharged Goudy.January 29.The plastics department ceased to operate, its inventory was physi-cally transferred toKen-Tool, employee Helen O'Harra was discharged, andemployeesWalter Cassidy and Patrick Bearer were transferred to Thermo-Rite as"new employees" with loss of seniority and consequent loss of vacation rights. RobertReed and Stanley Bish, city firemen who had been working on their days off in thespecial-orders department of Thermo-Rite for about 8 years, were discharged on theground that the production of special orders required a full-time employee.February 16.The Regional Director of the Board issued his reporton objections,concluding that the objections were not supported by substantial evidence and recom-mending that they be overruled.March 1.Thermo-Rite filed exceptions to the report on objections and demandeda hearing.April 28.The Board issued its Decision, overruling the exceptions on the groundthat they did "not raise material or substantial issues of fact or law to warrant over-ruling the Regional Director or to require a hearing," and certifying Local 497.B. Contentions of the partiesThe General Counsel, on the basis of the foregoing occurrences and other evidenceof antiunion conduct and motivation, contends that Respondents have interfered withrights of employees guaranteed in the Act, that the discharges of Eiseman, O'Harra,Bish, and Reed and the loss of overtime and seniority by the plastics departmentemployees constitute discrimination to discourage membership in the Union, and 314DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat the discharge of Plant Foreman Goudy was in retaliation for his refusal to com-mit unfair labor practices against the employees, thus interfering with their rightsunder the Act.Respondents contend that the discharge of Eiseman was for cause; that the discon-tinuance of the plastics department was economically necessary and the terminationof its employees simply a consequence thereof; that the replacement of Bish andReed by a full-time employee was necessary to assure production of the special orders;and that the discharge of Goudy, a supervisor, was based upon his improper renditionof assistance to the Union and was not in violation of the Act.C. Discussion and concluding findingsIn a case like this one, where the conduct of Respondents alleged as unfair laborpractices consists of a substantial number of acts of interference and discrimination,overlaid with a continuing atmosphere of union animus, direct evidence of eachincident tends to prove not only that incident but the others as well.Moreover, thetrue nature of conduct which, standing alone, might be difficult to explain, is dis-closed by its position in this pattern of antiunion activity. In reaching my conclu-sions concerning the matters set forth below, I have considered not only the directevidence as to each of them, but also the evidence as to the others and the generalpattern of Respondents' conduct described herein.1.The discharge of EisemanAccording to the testimony of Goudy, the very first he heard about organizingactivities at the Thermo-Rite plant was on November 11 about 2 p.m., when Lydlesaid that he had a "final" paycheck for one of the Thermo-Rite employees andinstructed Goudy to give it to the employee at the next shift change.Lydle, with-out naming the employee involved, said that he had found out that the employee"was trying to start a union" in the plant and was carrying union membership cardswith him.Lydle instructed Goudy to see that the employee had no opportunity toget together with any of the other employees; he stated his view of the "seriousness"of the matter and he directed Goudy to find out immediately all he could as to "whoelsemay be trying to start a union." Lydle criticized Goudy because he, Lydle, hadbeen the first to hear about the union activity and pressed Goudy as to whether heknew anything about it.Goudy said he did not. Lydle said he was certain that hewould be receiving more information on the subject and warned Goudy that he hadbetter get some information of his own "very soon."At this point Lydle first disclosed that the employee to be dischargedwas Eiseman.Goudy, pointing out that Eiseman had recently been transferred and givena raise,asked on what ground he was to rest the dismissal. Lydld said that James Fletcher,the time-study man for both Thermo-Rite and Ken-Tool, "would prepare facts thatwill stick."Later that afternoon, Fletcher gave Goudy two reports on Eiseman.One of these, on a Ken-Tool form, purported to be a grading of Eiseman's productiveability for a number of days in August and September, as compared with standardsestablished by Fletcher for production on those tasks.The gradesassignedto Eise-man ranged from a low of 26 to a high of 99 and averaged, according to the report,50 percent.The other document purported to be a list of Eiseman's absences fromJanuary i to October 28, 1964.At the end of the working day, Eiseman was discharged by Stephen Walko, theThermo-Rite foreman.Lydle was not questioned by Respondents' counsel concerning the conversationwith Goudy to which Goudy had testified and, to that extent,it isnot denied? Lydledid testify, however, that Eiseman's discharge was based solely upon poor work per-formance and absenteeism as shown by Fletcher's reports.Lydle testified that heasked Fletcher to prepare these reports on Eiseman in the latter part of October orthe early part of November. Since the record of absencesrunsuntil October 28 in' In connection with several incidents in which testimony involving Lydle was givenby witnesses for the General Counsel, Lydle was not questioned by Respondents' counseland the testimony stands uncontradicted.While I have not regarded this failure tocontradict the testimony of the General Counsel's witnesses as conclusive proof that theincidents occurred precisely as described, nevertheless,Lydle's failure to testify concern-ing them must be regarded as a calculated choice not to submit to examination and, ac-cordingly,given substantialweight. THERMO-RITEMANUFACTURING COMPANY315the same handwriting and the performance record runs to September24 in the samehandwriting,Fletcher's testimonythat these reports were preparedin "midsummer"after he,Fletcher, called Lydle'sattentiontoEiseman's poor performance is notcredible andis rejected 5The circumstances under which these reports were prepared require scrutinyAsstated,Fletcher testified that in "midsummer" he noticed that Eiseman's productionwas poor,that he reported this to Lydle who directed him to prepare a report onEiseman'sperformance, that preparation of the report required about 2 weeks, andthat hethen handed it to LydleSince the report covers dates from August 6 toSeptember24, Lydle's request could not have been made prior to September 10,hardly "midsummer," and the accuracy, therefore, of Fletcher's recollection seemsquestionable 0Of much greater impact, however, is Lydle's own testimony that heasked Fletcher for reports on Eiseman "late in October or early November" and thefact that the time periods shown on the reports, particularly the one on "absenteeism"which runs to October 28, is consistent with a request made in early November-oreven laterLydle's testimony on his reason for discharging Eiseman was purely conclusionaryBoth he and Fletcher seemed evasive and their demeanor while testifying indicatedthat they were more concerned with the effect of their testimony on Respondents'positionthan with its accuracyMoreover, the purported "performance report" onEiseman fallsfar short of being convincing proof of this inefficiency for the follow-mg reasonsFirst, out of the 40 working days from August 6 to September 30, only23 days are represented by the report, including 5 on which Eiseman drove a truck,work which Fletcher stated could not be rated, 7 second, the 18 remaining days con-tam, on the apparentbasis of a 9-hour day, 162 hours, but the total time on whichEiseman'sperformance was reported amounted to only 76 82 hours, less than halfthe working time for those days If he spent the balance of his time on those days,as well as allof his time on the days not "studied," driving the truck, the so-called"performance report" does not truly reflect his usefulnessas anempolyeeThesefactors, plus the strange statement of Lydle to Goudy that Fletcher would supplythe "proof" of Eiseman's inefficiency later that day, convince me that Lydle hadrequestedthe reports from Fletcher earlier that very day after he had decided todischarge Eiseman, andthat Fletcher was still at work making them up to show thedesired resultBoth Eiseman and Goudy testified that Goudy, as general foremanof the plant, had sanctioned practically all of Eiseman's absences 8 but Lydle,although hetestifiedthat he spent very little time at the Thermo-Rite plant, never-thelessmadethe flat statement thatallof Eiseman's absences were unexcused 9Lydle also testified that the Company had no fixed number of absences for which itwould discharge a man,but "if a man after you talk to him and he doesn't do any-thing to straighten himself out, eventually he's let go "There is no showing, how-ever, that any company official had ever talked with Eiseman about his alleged absen-teeism andLydle's sudden concern with it finds no explanation in this recordFinally,Walko's testimony that when he discharged Eiseman for absenteeism anda "bad attitude,"Eiseman agreedwith him, I reject as not credible 10An employeedischarged for absenteeism could, conceivably, agree that his discharge was justifiedbut to claim that an employee discharged for so subjective a defect as "bad attitude"would concede itsvalidity overstramsmy credulityWalko's testimony was, ingeneral,unconvincingand, based upon all of it, as well as his demeanor while testi-fying, I reject Walko's statement8 Fletcher testified that he had noted Eiseman's poor performance before calling Lydle'sattention to it in midsummer but he also testified that he made his recommendation toLydie-that Eiseman be discharged for poor performance-about the time Eiseman wasactually dischargedThere was no explanation by Fletcher to account for the delay inmaking hisrecommendationB Goudy conceded that Fletcher had discussed Eiseman's production rate with him butthat it was only one of themanythat Fletcher had indicated since it was Fletcher's jobto do this7 Despite this stated limitation the report shows that on August 20, when Eiseman wasabsent for 4% hours and drove a truck for 4 51 hours, he was rated as 44 percent effective8 Eiseman testified that he had a back injury that gave him considerable troubleD By stipulation entered into after the close of the hearing, Respondents conceded thatEiseman'sabsence during the entire week of August 3 was an authorized vacation10Eisemandenied it 316DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe foregoing is not to be regarded as an inquiry into the frequency of Eiseman'sabsences or into his competence as an employee since these are not issues in thiscase.Comparison, however, of Respondents' "proof" with its contention that Eise-man's discharge was for incompetence and absenteeism is relevant in reaching aconclusion concerning the truthfulness of that contention.Based upon all the rele-vant evidence, and the demeanor of the witnesses while testifying, I find that Goudy'saccount of the events leading to Eiseman's discharge is a credible one; that Eisemanwas discharged by Respondents because of his activity in securing union authorizationcards from his fellow employees, and that Respondents thereby violated Section8(a)(3) and (1) of the Act.2.Lydle's instructions to GoudyAbout 2 days after Eiseman was discharged, according to Goudy, Lydle againasked him what he had learned concerning union activity at the plant.When Goudysaid he had heard nothing more, Lydle produced a small card, on the back of whichwerewritten six or seven names of employees, including Patrick Bearer.Lydlereferred to these as the "union ringleaders" and said they had been observed on theporch of Eiseman's house the previous evening.Lydle asked Goudy whether hecould add to the list and, when Goudy said he could not, Lydle instructed him tokeep watch on Eiseman's home, across the street from the Thermo-Rite plant, atlunchtime and shift changes,to seeifhe could add to the list of "supporters andringleaders."Another conversation with Lydle, according to Goudy, occurred a few days laterwhen Lydle showed him a list of all of the 32 Thermo-Rite employees, with thenames of about 12 underscored in red and these, Lydle insisted, were the ringleaders.On this list the names of Robert J. Reed and his wife were underscored.Goudyexpressed doubt that some of those so designated were actually involved in theunion activity but Lydle, stating that his information was "positive," suggested thatGoudy get his own information.Lydle said he thought the situation was serious and they discussed the steps thatmight be taken to counteract the organizing activity.Among the possibilities men-tioned by Lydle were abolition of mailroom jobs to get rid of the girls supporting theUnion, cessation of part-time employment to drop Robert Reed and Stanley Bish,the city firemen, and discontinuance of overtime work.Lydle asked Goudy whetherhe thought the offer of a pay raise to the two firemen would help the Company;Goudy said he did not but that Lydle could try it. Lydle then instructed Goudy totell the firemen that, if a union came into the plant, he would abolish part-time help.He also instructed Goudy to tell the employees that there would be no overtime undera union andthat the plant would be run under strict discipline.Pursuant to Lydle's instructions, Goudy asked Stanley Bish, one of the firemen,whether he had heard anything about a union in the plant and how he felt about it.Bish answered that he had heard about the Union and that he favored it.Alsoaccording to Lydle's instructions, Goudy spoke to Patrick Bearer and told him thatthe Company knew he was one of those trying to organize the employees.Goudytold Bearer to "get out of it altogether" and that a union wouldn't do the Thermo-Rite employees any good because they received the same benefits as the Ken-Toolemployees but never had to go through strikes as did the Ken-Tool employees.Goudy's statements to Bearer were, I find, coercive and violative of Section 8 (a) (1)of the Act.-3.Statements by CappelliBert Cappelli was the foreman in the plastics department. Sometime in November,shortly after the Union began organizing at the Thermo-Rite plant, he told HelenO'Harra, one-of the employees in that department and a member of the Union, thathe could not understand why the three people in the plastics department would betrying to bring in a union. She asked, "Why not?" and Cappelli said the employeeswould lose their coffee breaks, their right to smoke on the job, their overtime, andtheir Christmas bonus.Itwas also in November or early December that Cappelli asked Patrick Bearer, alsoemployed in the plastics department, why he was in favor of the Union, saying thatthe Union could do them no good as they were getting the same benefits as the Ken-Tool employees and that, if they should strike, Lydle would just leave them in thestreet until they were hungry and would have to accept his offer-which would be"low." THERMO-RITE MANUFACTURING COMPANY317Cappelli, although still in Respondents' employ at the time of the hearing, did nottestify and his failure to do so was not explainedBearer and O'Harra testifiedcredibly and their testimony is acceptedCappelli's unwarranted interrogation andhis threats of loss of benefits constituted,I find,interference,restraint, and coercionviolative of Section 8(a)( I) of the Act4 Preparation for the electionAs stated in the chronology, the Union filed its petition on November 19 and aconferencewas held thereon at the Board office on December 7, at which the partiesagreedto exclude those in theplasticsdepartment because theywere employees ofKen-Tool, that thereafter the plastics department employees signed new cards and theUnion filed a separate petition covering them but, at the conference at the Boardoffice on December 30, withdrew it when informed that the plastics department wasabout to be closed 11Sometime after the middle of December, in preparation for the election set forthJanuary 5, Lydle directed that a series ofmeetingsbe held withsmall groups ofThermo-Rite employeesIn preparationfor thesemeetings,he had a conferencewith Goudy at which theydiscussed some antiunionliterature that Lydlehad obtainedand they prepared a circularfor mailingto the employeesLydlealso went throughsome notesthat he had and theyplanneda talk that would take about 15minutesBetweenChristmas and New Year's Day, Lydle and Goudy held thesemeetings asplanned, goingthrough theplant in 4 meetingsof 6 to 10 employees eachLydletold the employees that it would be "foolish" of them to bring in the Union, that asthings stood, the Thermo-Rite employees always received the benefits which the Ken-Tool employees obtained through theirunionwithout theneedfor paying dues orrunning therisk of a strike, thatevenwhen Ken-Tool hadgone outon strike, Thermo-Rite had continued working and then had received the benefitsgainedby Ken-ToolIn one of the meetings an employee asked Lydle what he hadagainstthe UnionLydle answered that he felt that unions bred "fear, hate and mistrust " Lydle alsosaid that, if the Union were to come in, he would run the plant "like an army" and hedescribed the warning system at Ken-Tool which, he said, was "very effective forreplacing employees "Lydle several times stressed that he was bargaining with oneunion-at Ken-Tool-and that he would not bargain with two 12Lydle's threat to run the plant "like an army" if the Union came in was, I find,intended to convey a threat of coercion and the statement that he would not deal witha union at Thermo-Rite constituted interference with the employees' rightsof self-organization 13These statements, therefore, violate Section 8(a)(1) of the ActAfter Lydle's meeting with one group of the employees, Cappelli spoke with themand assured them that if they had the Union they could not get either more or lessthan they already had, that Lydle would cut them all down to 40 hours a week andwould discontinue the Christmas bonus and coffee breaksThese threats I find viola-tive of Section 8(a) (1) of the Act5Threats of dischargeTne day before the election, Goudy testified, Robert Lyren, Lydle's son in-law,14told him that Lydle was becoming desperateHe also said, however, that they hadinformation that if the girls in the mailroom and the three Thermo-Rite employeestemporarily working in the plastics department were threatened with the loss of theirjobs,theywould vote against the UnionGoudy said he did not think it wouldhelp the Company but Lyreninsistedthat drastic action would have to be taken andthat three or four votesagainstthe Union could be obtained in this manner Shortlythereafter, Goudy testified, Lydle repeated Lyren's statement 15 and, when Goudy stillu The closing down of the plastics department is not in itself alleged to be violativeof the Act12 Lydle admitted that in these talks he told the employees that they were getting thesame benefits as the employees at Ken Tool I find that he also made the statementsset forth above13Louisiana Manufacturing Company152 NLRB 130134While Lyren had become an employee of Thermo Rite in July 1964 and was perform-ing several jobs in the shipping and production departments,his special relationship toLydle and his subsequent conduct in connectionwith Goudy's discharge convince me, andI find,that he was an agent of Respondent15 Lydle denied doing so but I reject his denial 318DECISIONS OF NATIONAL LABOR RELATIONS BOARDopposed making threats, Lydle warned Goudy that he "had better do something aboutit."Goudy again interviewed the employees involved but did not make a threat ofdischarge to them.Lydle and Goudy continued to talk with individual employees right up to theelection, speaking to about 18 of them on the day prior thereto and to others on theday of the election.Lydle repeated his statements that, if the Union came in, over-time and other benefits would be abolished and that, since he was dealing with aunion at Ken-Tool, he would not bargain with a second union representing theThermo-Rite employees.Goudy, at Lydle's direction, told Bish and Reed that, if theUnion should come in, part-time employment would be discontinued. In a separateconversation with Reed, Lydle repeated this statement.6.Discontinuance of overtimeThe election was held at the Thermo-Rite plant on Tuesday, January 5, from 12:15to 12.45 p.m. Lydle was not at the Thermo-Rite plant at the time but instructedGoudy to telephone and give him the results as soon as they were announced.WhenGoudy called Lydle and told him that the Union had won by 25 to 3, Lydle wasenraged and said, according to Goudy, that all the changes they had discussed wouldbe instituted at once: the mailroom and part-time jobs would be abolished andovertime would be discontinued.Lydle said he had something to do first but wouldbe at the Thermo-Rite plant at 4.30 that afternoon.Lydle did visit the plant laterthat afternoon but he took no open action.About 3 in the afternoon, however, Foreman Cappelli of the plastics departmenttold Bearer and Cassidy that the department's employees would no longer performthe 41hours per week overtime for Thermo-Rite that they had been performing atleast since the previous June, and he said: "See, it's started already." 16None of thethree plastics department employees thereafter performed overtime work until Janu-ary 29, when Bearer and Cassidy were transferred officially to Thermo-Rite andHelen O'Harra was "laid off."In determining whether Respondents' action was improper in depriving Bearer,Cassidy, and O'Harra of the overtime work which they had regularly performed forThermo-Rite, it is to be noted that neither in the record nor in their brief do Respond-ents even state an explanation-much less a defense-for this conduct, which isalleged in the complaint as discriminatory.Although there is evidence that theplastics department was being discontinued and Respondents rely on this changeof operation to justify O'Harra's layoff on January 29, there is no doubt that betweenJanuary 5 and 29 the three employees in the department continued to perform theirduties there without change.Moreover, there is neither claim nor proof that Thermo-Rite ceased to require the extra work which these employees had been performing ona permanent basis and which had become a condition of their employment.While it may seem peculiar for Lydle to punish the plastics department employeesfor the Union's victory in an election in which they did not even vote, this lack ofconsistency can neither explain nor excuse the discrimination against them which, Ifind, was intended to discourage them and other employees in the plant from becomingor remaining members of the Union. In his campaign against the Union, Lydle hadthreatened to discontinue overtime if the Union came into the plant.When theUnion, by its victory in the election, became the representative of most of the employ-ees in the plant, Lydle promptly carried out his threat. I find that Respondentsthereby violated Section 8(a)(3) and (1) of the Act.7.The discharge of Plant Foreman GoudyFrom the beginning of the Union's organizing effort, Lydle had shown concernabout Goudy's failure to discover which employees were carrying on union activities.In November Lydle had directed Goudy to engage in surveillance of organizing activi-ties by keeping watch on Eiseman's house, located several doors down the street fromthe plant 17In his campaign of opposition to the Union, one of Lydle's principal arguments wasthat for Thermo-Rite employees to designate the Union as their representative wouldbe futile, as he would not bargain with it.Goudy frequently made this argument, atLydle's express or implied command, on this Respondent's behalf.Whether Goudy1EBoth Bearer and Cassidy testified to Cappelli's statement and Cappelli did not testify.I find that Cappelli so spoke.17 There is no evidence that Goudy did so and the complaint does not allege thatRespondents violated Section 8(a) (1) by engaging in surveillance.Such activity, how-ever, would have been violative of the Act THERMO-RITEMANUFACTURING COMPANY319made this argument, herein found to be an unfair labor practice, as frequently and asforcefully as Lydle desired, cannot be definitely determined but Lydle's view of theanswer to this question must be inferred from Lydle's conduct toward Goudy afterThermo-Rite's loss of the election.It has also been found that Goudy was directed to threaten the loss of their employ-ment to the part-time employees and to the girls in the plastics departmentand mail-room. Some of these directions Goudy appears to have followed but, with respect tothe girls in the plastics department and the mailroom, the record shows that heresistedothers.When Lydle came to the Thermo-Rite plant after the election, he told Goudy thathis attorneys had refused to "take his case" unless they were convinced that somebodyin management had "sold him down the river" and that he was going to investigate.Goudy said that the charge was absurd, that "it wasn't so."Lydle said he would"hate to believe it was." 18Goudy heard nothing from Lydle during the week following the election but carriedon his duties as usual.About 7 in the evening on January 12, Lydle telephonedGoudy at his home and instructed him to come to the plant the next day at 3:30 topick up his "last and final" paycheck, telling him that he was in "a lot of serioustrouble" and would have "a long time to sit and think it over."Goudy asked what hemeant and Lydle said, "You will see."Under date of January 11,' 1965, Lydle wrote a letter to the Regional Office of theBoard in Cleveland, reading as follows:Re- Thermo-Rite Mfg CompanyCase No. 8-RC-4746Gentlemen;I hereby protest the election in the above entitled matter because I now havestatements from the employees that they were influenced, and in some cases theirjobs threatened, by our general foreman James Goudy if they did not vote forthe union.Imove that the election be set aside and another election held affording freechoice to the employees in their selection of a bargaining unit.Respectfully yours(S) John E. LydleTHE THERMO-RITE MFG. COMPANYJELncIntl toInternational Brotherhood of TeamstersLocal Union 497This letter, received January 12, was treated as an objection timely filed and an investi-gation was conducted by the Regional Director.19The documents in the officialrecord of the representation proceeding-both before and after the filing of the fore-going objection-were introduced into evidence herein but Respondents, althoughconceding the authenticity of the documents, challenged the correctness of the findingtherein and proposed to adduce evidence requiring an opposite conclusion.Despite the use of the word "testified" throughout the report on objections, thereis no recital in it that a hearing was held and no indication that the inquiry leading tothe report was other than an administrative investigation.The question before theRegional Director, moreover, was the validity of the election, whereas the question inthis proceeding is whether Respondents' purpose in discharging Goudy was to inter-fere with the rights of employees guaranteed in the Act.Accordingly, I hold that thequestion herein was not adequately litigated in the representation case and, asrequested by Respondents,20 have determined the issue solely on the basis of theevidence in this proceeding.In support of Respondents' contention that Goudy had aided the Union in the elec-tion campaign and had influenced or coerced employees into voting for it, Lyrentestified that 2 days before the election Goudy, had said he didn't know why Lydlewas so opposed to the Union and that production might increase if the Union came in.Lyren testified that he felt this "indicated" that Goudy might be in favor of theUnion and testified that he "indicated" this to Lydle. Lydle's only reaction was tocontinue to interview the employees, making no effort to exclude Goudy from thezBLydledid not deny this conversation and Ifind that it occurred.m Thereporton objectionswas issuedby the Regional Directoron February 16, 1965,and he recommendedthat the objection be overruled ; Thermo-Ritefiled exceptionstheretoand the Board, on April 28, 1965, Issued Its Decision and Certification of Representative,overruling the exceptions and certifyingLocal 497.20The General Counsel has not takena contraryposition. 320DECISIONS OF NATIONAL LABOR RELATIONS BOARDinterviews.After the election, according to Lyren, Lydle asked him which employeesmight have been aware of Goudy's "activities" and told him to find out "what theyhad to say."Lyren testified that he spoke with employees Sargent, Hanlin, Kakish, and Mrs.Cooper.He asked Halm whether Goudy had influenced him to vote for the Union,thatHanlin told him Goudy had said that the only way he could keep his job atThermo-Rite was to have a union, and that Hanlin gave him a written statement tothe effect.Lyren testified that Cooper, in answer to the same questions conceiningGoudy, gave him two statements but he did not see her write or sign them.Kakish,according to Lyren, said Goudy had "quite an influence" among the employees andalso gave him a statement which, Lyren admitted, he did not see Kakish write or sign.Sargent, Lyren testified, said he hadn't been approached or influenced in any way.Lydle testified that he interviewed employee Harry Cross and that Cross saidGoudy had told him that he should vote for the Union if he did not want to lose hisjob.At the time of the interview, Lydle testified, Cross was recuperating from abroken arm so he wrote out a statement and Cross signed itThe statements of Kakish, Hanlin, and Cross, the two statements of Cooper, and thestatement by Lyren constituted, according to Lydle, all the evidence he had of Goudy'sactivities on behalf of the Union 21 and he submitted them to the Regional Directorduring the investigation of the objection.22Respondents did not call either Cooper or Kakish as witnesses and Lyren, who testi-fied that he obtained the statements from them, admitted that he did not see either ofthem write or sign them.Miller, Sturgell, and Boyer, the employees quoted inCooper's statement, all denied making the remarks she attributed to them, testifiedthat it was Cooper who urged them to vote against the Union, and that Goudy hadnever tried to influence them in its favor.Neither Lyren's testimony as to whatCooper or Kakish had said to him concerning Goudy's activities nor the purported"statements" are entitled to any weight as proof of those activities and I give themnone.Lyren's own testimony of his preelection discussion with Goudy, despite hisobvious effort to make Goudy's statements sound ominous, shows no more thanthat, in discussing the problem with another representative of management, Goudyspeculated on the possibility of a union victory.The inference that Goudy "might bein favor" of the Union was admittedly drawn by Lyren from this statement.The Cross statement:Lydle testified, as stated, that Cross said Goudy had warnedhim to vote for the Union or lose his job and that he, Lydle, wrote out the statementfor Cross because of Cross' injured arm.According to Cross' testimony, when Lydlesaw him on the Saturday following the election, he, Cross, had been drinking heavilysince the previous day and was under the influence of liquor. From his conversationwith Lydle, Cross testified, he understood that Lydle "wanted to get rid" of Goudyand wanted him, Cross, to sign a paper. Cross was certain that the paper was writtenout before he began talking with Lydle and that Lydle did not read it to him nor didhe read it, although he may have "glanced at it."Cross testified that Lydle said thatif he signed the paper he "would be taken care of" but declined to state, invokingthe protection of the fifth amendment, whether he received any money from Lydlefor signing.23Cross then affirmatively stated that Goudy neither threatened norinfluenced him to vote for the Union.As a witness, Cross was not impressive: at many points he did not appear to com-prehend the questions or to realize that his answers were inconsistent 24Weighinga In this proceeding, Respondents also called Mrs. Ruth Cappelli, wife of Bert Cappelli,the plastics foreman, who testified that in February 1963 Goudy had told her that theshop "needed a union."The circumstances under which these statements were allegedlymade are vague and the time extremely remote; moreover,the witness'interest is soobvious and her demeanor was so unconvincing that I have given no weight to thistestimony.m In accordance with the ruling admitted into evidence herein photographs of theoriginals of the Cross, Hanlin, rakish, and two Cooper statements have been substitutedas exhibits and the originals have been returned to Respondents' counsel.m Lydle identified two checks,each for $80 20,dated January 18 and 26 respectively,to Cross and stated that they were his "vacation pay," given to him at that time on hispleaof hardship.The checks are not in evidence.u His version of Lydle's inquiry was that Lydle asked him whether he had heard "aboutGoudy saying anything against[sic] the union." THERMO-RITEMANUFACTURING COMPANY321his testimony against Lydle's, however, leads me to accept it to the limited extent thatI find that Lydle was not justified-and knew he was not justified-in placing relianceupon anything Cross said to him at the time.The Hanlin statement:Robert Edward Hanlin testified that, on the Saturday afterthe election, Robert Lyren came to see him at his home and asked him whether repre-sentatives of management had asked the employees to vote, stating that: "They knowthat theunionhad been around"; they wanted to get statements to the "effect thatmanagement had been notifying all the employees", he was prepared to give him $200in "back pay" for a statement on this subject (although, as Hanlin admitted, he hadnever made any such claim); Lyren then wrote, on the third and fourth lines at thetop of a sheet of ruled paper, the words: "Jim Goudy influenced me to vote"; Lyrenpointed to a place for him to sign on the seventh line of the sheet and that he signedhis name at the place Lyren indicated, misspelling his own name in his nervousness.Hanlin's statement, introduced into evidence by Respondents, however, reads asfollows:Jim Goudy influenced me to vote for the union at thermo-rite manf. company!R. E. HanlonThere is no obvious break or change, in the ink or handwriting, between the words"vote" and "for" 25 but Hanlin firmly maintained that the words following "vote"were not on the paper when he signed it.Hanlin also firmly maintained that Goudy'sonly request to him was to vote; that he should make his own decision on how to vote.Lyren's testimony, given before Hanlin testified, was that Hanlin told him Goudy hadtalked to him about the Union and that, from what Goudy said, he felt that the onlyway he could keep his job was to vote for the Union. Lyren denied giving Hanlinanything for his statement.Lyren did not testify to contradict Hanlin's rebuttaltestimony.It is not necessary for me to determine whether Hanlin's testimony concerningthe addition to his statement is true but upon all the evidence on this point, includingLyren's failure to contradict Hanlin's accusation, I find that Respondents were notjustified-and knew they were not justified-in believing that Goudy influencedHanlin to vote for the Union.In reaching a conclusion concerning Respondents' motive in discharging Goudy, itis not necessary to find that Lydle took deceitful advantage of Cross' intoxicated con-dition or that Lyren fraudulently altered Hanlin's statement.26The entire evidentiaryfabric of Respondents' contention that Goudy was discharged for assisting the Unionis so sleazy and tattered that I reject it as a clumsy concoction, completely unworthyof belief.The foregoing finding, that Respondents' defense on the subject of Goudy's dis-charge is without substance, gives additional support to the other, direct evidencethat Respondents' true reason for discharging Goudy was that he had failed to threatenthe employees with discharge and reprisal strongly enough to defeat the Union in theelection.As stated above, Lydle directed Goudy to spy on employees' activity atEiseman's home and persistently complained that Goudy was not ferreting out thenames of the leaders of the organizational activities.Certainly the first, and probablythe second, of these activities would constitute unfair labor practices. It has alsobeenfound that Lydle directed Goudy to threaten mailroom and the part-time employ-ees with discharge if the Union should win the election. It was also Respondents'stated policy to warn the employees that it would be of no avail for them to designatethe Union as their representative because Respondents would not bargain with it andGoudy admittedly made this statement several times.These activities have beenherein found to be unfair labor practices.It is a fair inference that Lydle, wheninformed that the Union had won the election, concluded that, if only Goudy hadcarried out these instructions more forcefully, the Union would not have won.Lydle's statement that his attorneys would not take his case unless it could be shownthat someone on the employers' side had"sold them out" explainsLydle's delay indischarging Goudy and his effort,in both the objection to the election and in this-wThe letter"f" in,"mane."appears to have been added:its color and texture are clearlydifferent from the remainder of the statement.28Even If Cross knew what he was signing and Hanlin's statement was complete whenhe signed it, the circumstances of the interviews convince me that both their oral andwritten statements have no evidentiary'weight.Moreover,theyboth testified in thisproceeding that Goudy did not exert pressure or influence upon them to assist the Union. 322DECISIONS OF NATIONAL LABOR RELATIONS BOARDcase, to concoct a story of improper prounion conduct by him. I find that Respond-ents' real reason for discharging Goudy was his failure or refusal to oppose the Unionin the manner and to the extent desired by Lydle.Moreover, the manner in whichRespondents publicized their claimed reason for discharging Goudy-through thepublic filing of an objection to the election based upon the claim that he assisted theUnion-was calculated, I find, to make clear to the employees that their choice of theUnion as bargaining representative would not be accepted.Discharge of a supervisor, ordinarily not subject to adjudication under the Act, forfailure or refusal unlawfully to interfere with employees' exercise of their self-organizational rights, constitutes an interference with the rights of the employees anda violation of Section 8(a)(1) of the Act.27 In this case, furthermore, the very pretextwhich Respondent utilized to discharge Goudy-the charge that he assisted the Unionin winning the election-was particularly well suited to be a signal to the employeesthat the most extreme measures would be invoked to defeat their self-organizationalefforts.I find that it was so intended by Respondents.28Accordingly, I find thatRespondents, by discharging Goudy, violated Section 8(a)(1) of the Act.8.Discharge of the part-time employeesThe two Akron city firemen, Robert L. Reed and Stanley Bish, had been employedby Thermo-Rite for many years.During the Union's organizing activities and elec-tion campaign, Lydle had made these men a particular object of his attention.At thebeginning of the period, within a day or two of Eiseman's discharge, Goudy askedBish where he stood and Bish said that he favored the Union. In December, Reedhad several conversations with Goudy, including one at which Lyren was present, inwhich both Goudy and Lyren talked against the Union and Reed, justifying his sup-port for it, pointed out that he and Bish, despite the many years of their employment,were still classified as "part-time" employees and that they did not have the hospitali-zation benefits, or equivalent, of the other employees.As pointed out above, Lydleseveral times made the statement-and directed Goudy to make it-that if the Unioncame in there could be no further part-time employment.Lydle testified that his reason for discharging the part-time employees was that fora long time distributors had been complaining about slow deliveries of special orders.There was no evidence, however, that any management representative had ever dis-cussed such delays with the part-time employees.Both Reed and Bish testified thatthey had never heard any such complaints except that, according to Bish, on the mom-ing of the election, Lydle told him that the dealers had complained that the "servicewas not adequate" and that they "recommended" full-time help. In a conversationwith Reed on the same day, however, Lydle put it that "if the Union was to come in toThermo-Rite" there could no longer be part-time help.Accordingly, I reject Respond-ents' explanation that their reason for discharging Reed and Bish was the need forproduction. I find that these employees were penalized for their support of the Unionand that their discharge constituted discrimination violative of Section 8(a)(3) and(1) of the Act.9.The discharge of Mrs. O'HarraOn January 29, 1965, Foreman Cappelli of the plastics department told O'Harrathat the department was being closed down and that she was laid off.While there isevidence that the plastics department was in the process of dissolution and that theovens had been turned off and disconnected around the beginning of the year, it hasbeen herein found that both Respondents, insofar as their activities at the Thermo-Ritebuilding are concerned, constituted a single employer.There is no evidence that the overall work at the Thermo-Rite plant had diminishedand O'Harra had not only worked in the mailing room at Thermo-Rite for severalmonths before being transferred to the plastics department but she had, since theprevious June, done regular Thermo-Rite work for 4'hours each week overtime.21Talladega CottonFactory, Inc.,106 NLRB295, enfd.213 F. 2d 208 (C.A. 5) ; Jack-son TileManufacturing Company,122 NLRB 764, 767,enfd.272 F. 2d 181 '(C.A. 5) ;Miami Coca Cola Bottling Company doingbusinessas Key WestCocaCola Bottling Com-pany,140 NLRB 1359, enfd. in part anddenied in part341 F.2d 524(C.A. 5) ; see also:Iron Workers etc. v. Perko,373 U.S. 701, 707.Is CompareHeights Thrift-Way, Inc.,155 NLRB 52,where the Board held that anemployer's assault upon a unionorganizer,in fullviewof the employees,constituted inter-ference, restraint,and coercionviolativeof Section 8(a)(1) of the Act. THERMO-RITE MANUFACTURING COMPANY323If Respondents' overall labor requirements were lower after January 29, evidencethereof might have been adduced but none was offered. Lydle knew, from the filingof the representation petition covering the plastics department employees, thatO'Harra was probably a member of the Union 29 and this, I find, was a major factorin the discontinuance of her employment.Accordingly, her layoff was discriminatoryand in violation of Section 8(a) (3) and (1) of the Act.10.Loss of seniority by Bearer and CassidyPatrick Bearer began working for Thermo-Rite, assembling fireplace screens, inSeptember 1962.When the plastics department was set up in May of 1963 Goudyasked him to transfer to it, assuring him that he would lose neither seniority nor bene-fits and, should he wish to return to the regular Thermo-Rite work, he would be ableto do so with full seniority and benefits.When transferred back to fire screen assem-bly work on January 29, 1965, however, Bearer was labeled a "new" employee andthe number "16" on his timecard (which indicated his seniority) was erased.More-over, his timecard, which had been in the "full-time" employees rack during all of hisprevious employment, was moved into the "part-time" employees rackAs a conse-quence of this loss of seniority and tenure, Bearer was no longer entitled to a paidvacation.Walter Cassidy began working in the plastics department in March 1964 and histimecard, kept in the same rack as those of other Thermo-Rite employees, bore thenumber 25.After January 29, 1965, when he was transferred from the plasticsdepartment to the boring department of Thermo-Rite, his card lost its number andwas transferred to the bottom of the rack.As a consequence, he lost his right to avacation.Cassidy and Cappelli, the plastics department foreman, drove to work togetherand, in December, had several conversations about the Union's election campaign.The first one was early in the month, before the meeting at the Board office when itwas agreed that the plastics department employees were not part of the unit ofThermo-Rite employees.Cappelli asked Cassidy whether he intended to vote for theUnion and, when Cassidy answered affirmatively, Cappelli became disturbed andargued that a union was unnecessary at Thermo-Rite. In another conversation, whenCappelli again asked Cassidy whether he intended to vote for the Union, Cassidypreferred not to commit himself so said he would vote against the Union.Cappellisaid: "Well, that is good, Walt, because I don't want to have to fire you.You knowthat I am going to have to fire Pat?"Later that month and shortly before the election Cappelli told Cassidy that hewould save Cassidy's job for him by telling Lydle that, if able to vote, Cassidy wouldvote against the Union.Capelli also instructed Cassidy, if Lydle should ask him howhe would vote, to say he would vote "No."Immediately after the election, when Cappelli informed Cassidy that overtime forthe plastics department employees on Thermo-Rite work was being discontinued, hesaid; "See, it started already. It is your own fault."Respondents have shown no justification for their discrimination against Bearerand Cassidy but rely on their assertion that Thermo-Rite and Ken-Tool are separateemployers. In view of the finding that Respondents, so far as relevant here, constitutea single employer and that contemporaneous conduct by Respondent with respect toO'Harra, Bish, and Reed was antiunion in motivation, I find that the nullification ofthe seniority of Bearer and Cassidy was also antiunion in motivation; that it constitutesdiscrimination against them to discourage their membership in the Union and violatesSection 8 (a) (3) and (1) of the Act.11. Pressure on Bearerto withdraw his chargeBearer testifiedthat on March 2, 1965, he had a conversation with Stephen Walko,Respondents'foreman on fire screenwork, and that Walko asked him if he was in"some kindof trouble" with Lydle.Bearer saidthat he had filed a charge based uponhis loss ofseniority and Walko said that he and Cherpas, the new plant foreman, weretryingto get him a raise butthat Lydle would not talk aboutitas long asthe chargewas pending.Walko said that,if Bearerwould drop the charge, he could probably2D Cappelli's questioningalso assumedher membership.221-374-6G-vol. 157-22 324DECISIONS OF NATIONAL LABOR RELATIONS BOARDdo more about the raise.Walko admitted the discussion and that he told Bearer he"would get along better" and would "have a better chance of getting a raise" if hewould drop the charge.This statement constitutes an interference with employees' rights under the Act andviolates Section 8(a)( I) thereof.30IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, occurring in connection withthe operations of Respondents described in section I, have a close, intimate, and sub-stantial relation to trade, traffic, and commerce among the several States and tend tolead to labor disputes burdening and obstructing commerce and the free flow ofcommerce.V. THE REMEDYHaving found that Respondents have engaged in certain unfair labor practices, itwill be recommended that they cease, and desist therefrom and take certain affirmativeaction to effectuate the policies of the Act.Having found that Respondents discriminatorily discharged Philip R. Eiseman,Robert J. Reed, Stanley Bish, and Helen O'Harra in violation of the Act, it will berecommended that Respondents offer them, and each of them, immediate and fullreinstatement to their former, or substantially equivalent, positions without prejudiceto their seniority and other rights and privileges, in accordance with the Board's deci-sion inThe Chase National Bank of the City of New York, San Juan, Puerto Rico,Branch,65 NLRB 827, and make them, and each of them, whole for any loss ofearnings they may have suffered as a result of the discrimination against them, com-puted in the manner established by the Board in F. W.Woolworth Company,90NLRB 289, with interest thereon at 6 percent per annum as provided by the Board inIsis Plumbing & Heating Co.,138 NLRB 716.Having found that Respondents discriminatorily deprived Helen O'Harra, PatrickT. Bearer, and Walter Cassidy of overtime work during the period January 5 to 29,1965, it will be recommended that Respondents make them whole for the loss of saidovertime work by paying them the amount they would have earned thereby withinterest thereon at 6 percent per annum, less their earnings, if any, for such time.Having found that Respondents discharged James A. Goudy to interfere with,restrain, and coerce employees in the exercise of rights guaranteed them in the Act,itwill be recommended that Respondents offer him full and immediate reinstatementto his position as general foreman of Thermo-Rite Manufacturing Company 31 andmake him whole by paying him for any loss of earnings from the date of his discharge,computed in the manner established by the Board in F.W. Woolworth Company,supra,with interest thereon at 6 percent per annum as provided by the Board inIsisPlumbing & Heating Co., supra.The nature and extent of the unfair labor practices of Respondents found hereininclude several discharges based upon union activities and affiliations and they aresuch as to strike at the very heart of the Act.32 The recommendation is justified,therefore, that Respondents cease and desist from infringing in any manner upon therights of employees guaranteed in the Act.Upon the basis of the foregoing findings of fact and upon the entire record in thisproceeding, I reach the following!CONCLUSIONS OF LAW1.Respondents, doing business at Thermo-Rite Manufacturing Company and asthe plastics department of Ken-Tool Mfg. Co., constitute an employer engaged incommerce within the meaning of Section 2(6) and (7) of the Act.2.Local 24 and Local 497 are labor organizations within the meaning of Section2(5) of the Act.3.By threatening employees that should they choose a labor organization as theircollective-bargaining representative, they would lose privileges, their Christmas bonus,overtime work, and their jobs, Respondents interfered with, restrained, and coercedemployees in the exercise of rights guaranteed them in the Act and thereby com-mitted unfair labor practices within the meaning of Section 8(a) (1) thereof.80 Stemun Manufacturing Company, Inc.,153 NLRB 1278.81The record shows that this position still existed in March.22N.L.R.B. v. Entwistle Mfg. Co,120 F.2d 532,536 (C.A. 4). THERMO-RITE MANUFACTURING COMPANY3254.By threatening employees that should they choose a labor organization as theircollective-bargaining representative,Respondents would refuse to bargain with it,Respondents interfered with, restrained, and coerced employees in the exercise ofrights guaranteed them in the Act and thereby committed unfair labor practiceswithin the meaning of Section 8(a) (1) thereof.5.By discharging James A. Goudy as plant foreman because of his failure andrefusal to commit unfair labor practices and by stating, without justification, that thereason for his discharge was that he had assisted employees in designating Local 497as their collective-bargaining representative, Respondents interfered with, restrained,and coerced employees in the exercise of rights guaranteed in the Act and therebycommitted unfair labor practices within the meaning of Section 8(a) (1) thereof.6.By discharging Philip R. Eiseman because of his union membership and activi-ties,Respondents discriminated against him to discourage his membership in a labororganization and thereby committed unfair labor practices within the meaning ofSection8 (a) (3) of the Act.7.By depriving Helen O'Harra, Patrick T. Bearer, and Walter Cassidy of overtimework from January 5 to 29, 1965, Respondents discriminated in regard to the terms ofemployment of said employees to discourage their membership in a labor organizationand thereby committed unfair labor practices within the meaning of Section 8(a)(3)of the Act.8.By discharging Helen O'Harra, Robert J. Reed, and Stanley Bish because of theirunion membership and activities, Respondents discriminated against them to dis-courage their membership in a labor organization and thereby committed unfair laborpractices within the meaning of Section 8 (a) (3) of the Act.9.The deprivation of overtime employment and the discriminatory dischargesabove set forth interfered with, restrained, and coerced employees in the exercise ofrights guaranteed them in the Act and constituted unfair labor practices within themeaning of Section 8 (a) (1) of the Aot.10. By promising Patrick T. Bearer a wage increase if he would withdraw hischarge herein, Respondents interfered with, restrained, and coerced employees in theexercise of rights guaranteed them in the Act, and thereby committed unfair laborpractices within the meaning of Section 8 (a) (1) of the Act.11.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, and uponthe entire record in this proceeding, and pursuant to Section 10(c) of the NationalLabor Relations Act, as amended, I recommend' that I. D. Lowe (Trustee for BarberJ.Thomas, Richard C. Lydle and Marilyn K. Lyren),doing businessas Thermo-RiteManufacturing Company, and John E. Lydle and I. D. Lowe (Trustee for Barber J.Thomas, Richard C. Lydle and Marilyn K._Lyren), doing business as Ken-Tool Mfg.Co., their agents,successors,and assigns,shall:1.Cease and desist from:(a)Discouraging membership of their employees in International Brotherhood ofTeamsters, Chaiffeurs, Warehousemen and Helpers of America, Local Union 497, orany other labor organization, by discriminating in any manner against any individualin regard to tenure of employment or other terms or conditions of employment, exceptas authorized in Section 8(a) (3) of the Act.(b) In any manner interfering with, restraining, or coercing its employees in theexercise of their right to self-organization, to form, join, or assist InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers of America,Local Union 497, or any other labor organization, to engage in other concertedactivities for the purpose of collective bargaining or other mutual aid or protection,or to refrain from engaging in any such activities, except to the extent that such rightsmay be affected by an agreement requiring membership in a labor organization asauthorized by Section 8(a)(3) of the National Labor Relations Act, as amended.2.Take the following affirmative action which is necessary to effectuate the policiesof the Act:(a)Offer Philip R. Eiseman,Robert.J. Reed, Stanley Bish,and Helen O'Harraimmediate and full reinstatement to their former or substantially equivalent positions,without prejudice to their seniority or other rights and privileges,,and make themwhole in the manner set forth in the section of the Decision entitled "The Remedy." 326DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b)Offer James A. Goudy immediate and full reinstatement to his position as plantforeman at the Thermo-Rite factory, without prejudice to any of his rights andprivileges, and make him whole for any loss ofearningsin the manner set forth inthe section of the Decision entitled "The Remedy."(c)Notify the above-named employees, if presentlyserving inthe Armed Forcesof the United States, of their right to full reinstatement upon application, in accord-ance with the Selective Service Act and the Universal Military Training and ServiceAct, as amended, after discharge from the Armed Forces.(d)Restore to Patrick T. Bearer and Walter Cassidy their seniority and other rightsand privileges and make them and Helen O'Harra whole for their loss of overtimebetween January 5 and 29, 1965, and for any loss suffered by reason of their depriva-tion of seniority and other rights and privileges.(e)Preserve and, upon request, make available to the Board or its agents, forexamination and copying, all payroll records, social security payment records, time-cards, personnel records and reports, and all other records necessary or appropriate toanalyze theamountof backpay due.(f)Post at their Thermo-Rite plant in Akron, Ohio, copies of the attached noticemarked "Appendix." 33Copies of said notice, to be furnished by the RegionalDirector for Region 8, shall, after being duly signed by representatives of each ofRespondents, be posted by them for 60 consecutive days thereafter in conspicuousplaces, including all places where notices to employees are customarily posted.Reasonable steps shall be taken by the Respondentsto insurethat said notices are notaltered, defaced, or covered by any other material.(g)Notify said Regional Director,in writing,within 20 days from the receipt ofthisDecision, whatstepsRespondents have taken to comply herewith.34as In the event that this Recommended Order is adopted by the Board, the words "aDecision and Order"shall be substituted for the words"the Recommended Order of aTrial Examiner"in the notice.In the further event that the Board's Order Is enforcedby a decree of a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals,Enforcing an Order"shall be substituted for the words"a Decisionand Order."u In the event that this Recommended Order Is adopted by the Board,this provisionshall be modified to read."Notify said Regional Director,in writing, within 10 days fromthe date of this Order,what steps Respondents have taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify our employees that:WE WILL NOT interfere with, restrain, or coerce our employees in their right,guaranteed by the Act, to join or assist International Brotherhood of Teamsters,Chauffeurs,Warehousemen & Helpers of America, Local Union 497, or anyother labor organization, by threatening to deprive them of employment, work-ing privileges,Christmasbonuses,or overtime work.WE WILL NOT state that, should our employees at the Thermo-Rite plantchoose the said Local Union 497, or any other labor organization, as theircollective-bargaining representative, we will refuse to bargain with it.WE WILL NOT discourage membership in said Local Union 497, or any otherlabor organization, by discharging, laying off, or otherwise discriminating againstour employees in regard to their hire or tenure of employment or any term orcondition of employment.WE WILL offer to Philip R. Eiseman, Robert J. Reed, Stanley Bish, and HelenO'Harra immediate and full reinstatement to their former or substantiallyequivalent positions and make them whole for any loss of earnings caused byour discrimination against them.WE WILL make whole Helen O'Harra, Patrick T. Bearer, and Walter Cassidyfor our discrimination against them by depriving them of overtime work fromJanuary 5 to 29, 1965. THERMO-RITEMANUFACTURING COMPANY327WE WILL restore to Patrick T. Bearer and Walter Cassidy their seniority andother rights and privileges and make them whole for any loss suffered by reasonof our discrimination against them.WE WILL offer to James A. Goudy immediate and full reinstatement to hisposition as plant foreman and we will make him whole for any loss of earningsresulting from his discharge from that position.WE WILL NOT in any other manner interfere with,restrain,or coerce ouremployees in the exercise of their right of self-organization,to form labor orga-nizations,to join or assist the said Local Union 497, or any other labor organiza-tion,to bargain collectively through representatives of their own choosing, andto engage in any other concerted activities for the purpose of collective bargain-ing or other mutual aid or protection,or to refrain from any and all such activi-ties,except to the extent that such right may be affected by an agreement requir-ingmembership in a labor organization as a condition of employment, asauthorized in Section 8 (a) (3) of the Act, as amended.All our employees are free to become and remain members of said Local Union497, or any other labor organization,or to refrain from becoming or remaining mem-bers thereof except insofar as such right may be affected pursuant to Section 8(a) (3)of the Act,as amended.I.D. ROWE(Trustee for Barber J. Thomas,Richard C.Lydle and Marilyn K. Lyren), doing business asTHERMO-RITEMANUFACTURING COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)JOHN E.LYDLE AND I. D. LOWE(Trustee for Barber J. Thomas,Richard C.Lydle and Marilyn K. Lyren),doing business asKEN-TOOL MFG. Co.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NoTE.-We will notify any of the above-named employees presently serving in theArmed Forces of the United States of the right to full reinstatement, upon applicationin accordance with the Selective Service Act and the Universal Military Training andService Act,as amended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced, or covered by any other material.If employees have any question concerning this notice or compliance with its provi-sions , they may communicate directly with the Board'sRegional Office, 720 BulkleyBuilding,1501 Euclid Avenue, Clevelagd,Ohio, Telephone No. 621-4465.I.D. Lowe(Trustee for Barber J. Thomas, Richard C. Lydle andMarilyn K. Lyren),d/b/a Thermo-RiteManufacturing Com-panyandInternational Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,LocalUnion 497.Case No. 8-CA-3931.Marrclt 3,1966DECISION AND ORDEROn November 26, 1965, Trial Examiner Stanley N. Ohlbaum issuedhisDecision in the above-entitledproceeding,finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom and157 NLRB No. 24.